El Juez Asociado Sr. Figueras,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal:
Considerando: que el Tribunal sentenciador no ha come-tido el error de hecho y de derecho que se le atribuye en el primer motivo del recurso, puesto que dando el valor legal que tienen los documentos aludidos, reconoce la prioridad de la anotación con referencia á la inscripción de la compra y que ésta se realizó por el tercerista con conocimiento de la *398existencia del gravámen que constaba en el Registro de la Propiedad.
Considerando: que la doctrina á que alude y que se supone infringida en el segundo y tercer motivo, no es de aplicación á la cuestión que aquí se controvierte, y por tanto en ningún concepto ha podido ser infringida por la sentencia recurrida.
Considerando: que con arreglo á lo dispuesto terminante-mente en el artículo 44 de la Ley Hipotecaria, y á lo decla-rado con repetición por el Tribunal Supremo de España, entre otras sentencias, en la de 12 de Mayo de 1886 y en la de este Tribunal de 1 de Noviembre de 1902, la anotación preventiva de un embargo, acordada por providencia judicial y dirigida únicamente á garantir las consecuencias del juicio, no crea, ni declara, derecho alguno, no altera tampoco la naturaleza de las obligaciones, ni puede convertir en real é hipotecaria la acción que carezca de este carácter, y no produce otros efectos que los de que el acreedor que la obtenga sea preferido, en cuanto á los bienes anotados sola-mente, á los que tengan contra el mismo deudor otro crédito contraído con posterioridad á dicha anotación; y por consi-guiente, limitada á este efecto la anotación del embargo practicada á instancia de un acreedor, no puede lastimar el derecho de dominio que en las fincas, objeto de la demanda de tercería, adquiere un tercero, como es Don Emilio Gomez, años antes, por virtud de un contrato de compra-venta, y cuando aun no se había suscrito por el deudor, Don Juan Antonio Rodriguez y Velez, el pagaré á favor de Marquez & Oa., y .si este beneficio aprovecha á Gomez, también debe aprovechar al tercerista Fernández, que á su vez, por igual título, adquirió las fincas en cuestión.
Considerando: que el Tribunal de Mayagüez, lejos de infringir el artículo 44 de la Ley Hipotecaria, como se afirma en el cuarto motivo, lo ha aplicado rectamente.
Fallamos: que debemos declarar y declaramos no haber lugar al recurso de casación por infracción de ley, inter-puesto por la sociedad “.Marquez & Ca.”, á quien condena-. *400mos en las costas; y líbrese á la Corte de Mayagiiez la certificación correspondiente, con devolución de los autos que ha remitido.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Hernández, Sulzbacher y MacLeary.